Brannon, Judge:
Frank Castilow and Lucy Taylor were married. She left her husband at the marriage altar and went to her father’s *587home, has dwelt there ever since, never lived with her husband an hour, but always failed and refused to do so. She abandoned and deserted him with sedate intention, and continued to do so for more than three years. He brought suit for divorce from the bond of matrimony, proving willful desertion and abandonment. The wife made no defence. The circuit court refused a divorce and dismissed the bill. The circuit judge filed the following opinion:
“ This is a very peculiar case. The wife seems to have left the husband immediately, after the marriage ceremony was performed and has since refused to live with him. There must be a good deal of the history of this case that is- not developed by the evidence. How did the parties come to be married at all under the circumstances? And how did it happen that the defendant consented to the marriage and yet was not willing to live with the husband? No reason for deserting seems to have arisen after the marriage. The court prefers to know all of the surrounding facts and circumstances, those leading up to the marriage as well as those showing desertion. A decree will not be granted on the evidence as it now stands.”
As the circuit judge found the fact of desertion and abandonment, the plaintiff was entitled to the relief given by law. He has no right to call for evidence of the secret history, or how the parties came to marry, or why the wife deserted and abandoned the husband. The judge could not demand the circumstances leading to the marriage and the desertion. Perhaps the plaintiff could not furnish them save by his own incompetent evidence. He does swear that he protested against her continued desertion, and that she flatly refused to live with him; but.this is likely not admissible. Other evidence proves the plaintiff’s case. The wife gives no explanation. At any rate, the Court did not retain the case and demand more evidence (which he had no right to do) but dismissed the bill.
We reverse the decree of the circuit court and decree that Frank Castilow be absolutely divorced from Lucy Castilow, and that the bond of matrimony between them be dissolved.

Reversed.